     Case 2:19-cv-00124-KJM-CKD Document 31 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANK LEE DEARWESTER,                              No. 2:19-cv-0124 KJM CKD P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17           On February 24, 2021, the district court judge assigned to this case ordered that plaintiff

18   pay the $402 filing fee for this action within 14 days. Plaintiff was warned that failure to pay the

19   filing fee within 14 days would result in dismissal. Plaintiff has not paid the filing fee.

20           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice.

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

26   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

27   /////

28   /////
                                                        1
     Case 2:19-cv-00124-KJM-CKD Document 31 Filed 03/16/21 Page 2 of 2


 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: March 16, 2021
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     dear0124.ftpf
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
